Exhibit 99.1 FOR IMMEDIATE RELEASEContact:Zac Nagle September 5, 2013 Vice President, Investor Relations and Communications 713-753-5082 Investors@kbr.com Media Relations Hotline: 713-753-3800 Mediarelations@kbr.com KBR Chief Financial Officer Announces Resignation As Of September 26, 2013 HOUSTON – KBR (NYSE: KBR) announced today that Susan Carter will resign as Executive Vice President and Chief Financial Officer effective September 26, 2013. Ms. Carter will join another company as Chief Financial Officer. “On behalf of KBR, I would like to thank Sue for her many contributions while at KBR,” said Bill Utt, Chairman, President and Chief Executive Officer. “KBR’s financial organization is stronger as a result of her leadership. We wish her well in her new endeavors.” KBR is a global engineering, construction and services company supporting the energy, hydrocarbon, power, industrial, civil infrastructure, minerals, government services and commercial markets. For more information, visit www.kbr.com. ###
